TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-22-00227-CR



                             Steven Duane Williams, Appellant

                                              v.

                                The State of Texas, Appellee


                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           NO. 82662, THE HONORABLE STEVEN J. DUSKIE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Steven Duane Williams filed a motion to dismiss this appeal by

withdrawing his notice of appeal. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a).



                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: May 18, 2022

Do Not Publish